 


113 S2648 : Emergency Supplemental Appropriations Act, 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
113th CONGRESS2d Session 
S. 2648 
IN THE SENATE OF THE UNITED STATES 
 
July 23, 2014 
Ms. Mikulski introduced the following bill; which was read the first time 
 
 
July 24, 2014 
Read the second time and placed on the calendar 
 
 
July 31, 2014 
Referred to the Committee on Appropriations pursuant to Section 312 of the Congressional Budget Act of 1974  
 
A BILL 
Making emergency supplemental appropriations for the fiscal year ending September 30, 2014, and for other purposes. 
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2014, and for other purposes, namely:  
ISouthwestern Border Crisis 
1DEPARTMENT OF JUSTICEGeneral administrationAdministrative Review and AppealsFor an additional amount for Administrative Review and Appeals to cover necessary expenses to respond to the significant rise in unaccompanied children and adults with children at the southwest border and related activities, $123,400,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That of the amount provided: 
(1)$6,700,000 is for the Executive Office of Immigration Review for courthouse equipment and automated system requirements; 
(2)$5,000,000 is for the Executive Office for Immigration Review Legal Orientation Program; 
(3)$50,000,000 is for the Executive Office for Immigration Review to implement a program to provide counsel for unaccompanied alien children; and 
(4)$500,000 shall be transferred to the Department of Justice’s Office of Inspector General for audits and investigations related to the response to the rise in unaccompanied children and adults with children at the southwest border.Legal activitiesSalaries and Expenses, General Legal ActivitiesFor an additional amount for Salaries and Expenses, General Legal Activities to cover necessary expenses to respond to the significant rise in unaccompanied children and adults with children at the southwest border and related activities, $1,100,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
2Department of homeland securityOffice of inspector generalFor an additional amount for the Office of Inspector General to cover necessary expenses, including additional investigations, screenings, and detention facility site visits, to respond to the significant rise in unaccompanied children and adults with children at the southwest border, $1,000,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.U.S. Customs and border protectionSalaries and ExpensesFor an additional amount for Salaries and Expenses to cover necessary expenses to respond to the significant rise in unaccompanied children and adults with children at the southwest border and related activities, including the acquisition, construction, improvement, repair, and management of facilities, and for necessary expenses related to border security, $320,549,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Air and Marine OperationsFor an additional amount for Air and Marine Operations to cover necessary expenses to respond to the significant rise in unaccompanied children and adults with children at the southwest border and related activities, $22,111,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.U.S. Immigration and customs enforcementSalaries and ExpensesFor an additional amount for Salaries and Expenses to cover necessary expenses to respond to the significant rise in unaccompanied children and adults with children at the southwest border and related activities, and for the necessary expenses for enforcement of immigration and customs law, detention and removals of adults with children crossing the border unlawfully, and investigations, $762,795,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General provision—this chapter 
1201.Any appropriations provided to the Department of Homeland Security by this title may be reprogrammed or transferred without limitation between such appropriations after notification to the Committees on Appropriations of the Senate and the House of Representatives: 
Provided, That prior to the obligation of such funds, a request shall be submitted to such Committees 15 days in advance of such reprogramming or transfer. 
3DEPARTMENT OF HEALTH AND HUMAN SERVICESAdministration for children and familiesRefugee and Entrant Assistance(INCLUDING TRANSFER OF FUNDS)For an additional amount for Refugee and Entrant Assistance, $1,200,000,000, to be merged with and available for the same period and purposes as funds appropriated in Public Law 113–76 for carrying out such sections 414, 501, 462, and 235: 
Provided, That funds appropriated under this heading may also be used for other medical response expenses of the Department of Health and Human Services in assisting individuals identified under subsection (b) of section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 and for acquisition, construction, improvement, repair, operation, and maintenance of real property and facilities: 
Provided further, That, the Secretary may, in this fiscal year and hereafter, accept and use money, funds, property, and services of any kind made available by gift, devise, bequest, grant, or other donation for carrying out such sections: 
Provided further, That funds appropriated under this heading for medical response expenses may be transferred to and merged with the Public Health and Social Services Emergency Fund: 
Provided further, That such transfer authority is subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That not less than $1,000,000 shall be transferred to the Department of Health and Human Services Office of Inspector General to perform oversight, accountability, and evaluation of programs, projects, or activities supported with the funds provided for the purposes provided herein: 
Provided further, That the Secretary shall take such action as necessary to ensure that social services, preventive health, and targeted assistance activities under section 414 of the Immigration and Nationality Act and section 501 of the Refugee Education Assistance Act of 1980 are funded in fiscal year 2014 at levels as prescribed in the detailed table in division H of the explanatory statement accompanying Public Law 113–76: 
Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
4DEPARTMENT OF STATEAdministration of foreign affairsDiplomatic and Consular ProgramsFor an additional amount for Diplomatic and Consular Programs, $2,000,000, to remain available until September 30, 2015, which may be made available for public diplomacy and public affairs programs related to Central American migration issues: 
Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.RELATED AGENCYBroadcasting board of governorsInternational Broadcasting OperationsFor an additional amount for International Broadcasting Operations, $500,000, to remain available until September 30, 2015, which may be made available only for public service announcements and other broadcasts related to Central American migration issues: 
Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.BILATERAL ECONOMIC ASSISTANCEFunds appropriated to the presidentEconomic Support Fund(INCLUDING TRANSFER OF FUNDS)For an additional amount for Economic Support Fund, $212,500,000, to remain available until September 30, 2015, for necessary expenses to implement the strategy required in section 1401 of this chapter to address the root causes of migration from Central America, including to support the safe repatriation and reintegration of migrants: 
Provided, That funds appropriated under this heading in this Act may be transferred to, and merged with, funds made available under the heading Complex Crises Fund in title III of acts making appropriations for the Department of State, foreign operations, and related programs, and may be further transferred under existing relevant authorities: 
Provided further, That funds transferred pursuant to the previous proviso shall remain available until September 30, 2015: 
Provided further, That of the funds appropriated under this heading in this Act, $5,000,000 shall be transferred to the Inter-American Foundation for in-country training and other programs for at-risk youth in Central America: 
Provided further, That of the funds appropriated under this heading in this Act, $10,000,000 shall be transferred to the Department of Justice to support programs to build investigative and prosecutorial capacity in the justice systems of Guatemala, Honduras, and El Salvador: 
Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.INTERNATIONAL SECURITY ASSISTANCEDepartment of stateInternational Narcotics Control and Law EnforcementFor an additional amount for International Narcotics Control and Law Enforcement, $85,000,000, to remain available until September 30, 2015, for necessary expenses to implement the strategy required in section 1401 of this chapter to address the root causes of migration from Central America, including to strengthen law enforcement and judicial system capacity: 
Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General provisions—this chapter(including transfer of funds)Multi-year prevention and response strategy 
1401.Not later than 90 days after enactment of this Act and prior to the obligation of funds appropriated under this chapter in this Act, the Secretary of State and the Administrator of the United States Agency for International Development (USAID), following consultation with the heads of other relevant United States Government agencies, the Committees on Appropriations and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives, civil society organizations, and national and local governments in Central America, shall jointly submit to such committees an integrated, multi-year prevention and response strategy to inform Central American children and their families of the dangers of the journey to the United States and to address the root causes of migration from Central America, including: to strengthen social services, law enforcement, and judicial system capacity (with an emphasis on community policing and other community violence reduction programs) to dismantle criminal gangs, combat other organized crime and violence (including domestic and sexual abuse), extortion, narcotics trafficking, and human smuggling and trafficking; eliminate public sector corruption and strengthen governance; develop child welfare services (including shelters); provide safe educational, vocational, and technical training opportunities for children and youth; address obstacles to equitable economic growth and support job creation programs; expand the activities of the United Nations High Commissioner for Refugees in Central America; and to support the safe repatriation and reintegration of migrants: 
Provided, That the Secretary of State and the USAID Administrator shall implement such strategy through civil society organizations to the maximum extent practicable: 
Provided further, That such strategy shall also include projected annual funding requirements, specific goals, and benchmarks for measuring progress: 
Provided further, That the Secretary of State shall designate a senior official to oversee coordination and implementation of the strategy: 
Provided further, That the Secretary of State should suspend assistance for a central government in Central America made available by this Act and prior acts making appropriations for the Department of State, foreign operations, and related programs if the Secretary, in consultation with the USAID Administrator, as appropriate, determines that such government is not cooperating in meeting such goals and benchmarks.Cost-matching requirement 
1402.Funds appropriated by this Act and prior acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund and International Narcotics Control and Law Enforcement that are made available to address the root causes of migration from Central America, and to support the safe repatriation and reintegration of migrants, shall be made available, to the maximum extent practicable, on a cost-matching basis: 
Provided, That the Secretary of State shall inform the Committees on Appropriations on efforts to implement the requirement of this section.Consultation and notification 
1403.Funds appropriated under this chapter in this Act may only be made available for obligation and transfer following consultation with the Committees on Appropriations and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives, and such funds and funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs to address the root causes of migration from Central America, and to support the safe repatriation and reintegration of migrants, shall be subject to the regular notification procedures of the Committees on Appropriations.Oversight 
1404.Of the funds appropriated by this Act under the headings Diplomatic and Consular Programs, Economic Support Fund, and International Narcotics Control and Law Enforcement, not less than $500,000 shall be transferred to, and merged with, funds appropriated under the heading Department of State and Related Agency, Administration of Foreign Affairs, Office of Inspector General, and not less than $1,000,000 shall be transferred to, and merged with, funds appropriated under the heading United States Agency for International Development, Funds Appropriated to the President, Office of Inspector General for the purpose of oversight of funds appropriated under this chapter in this Act: 
Provided, That funds transferred pursuant to this section shall remain available until September 30, 2015. 
5General provisions—this title 
1501.Not to exceed $250,000,000 of any appropriation made available in this title may be transferred between such appropriations with the approval of the Director of the Office of Management and Budget: 
Provided, That the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of any such transfer by the Director of the Office of Management and Budget: 
Provided further, That such transfer authority is in addition to any other transfer authority provided by this or any other Act. 
1502.The Secretary of Homeland Security, in consultation with the Secretary of State and the Attorney General, shall submit to the Committees on Appropriations of the Senate and the House of Representatives a plan on the steps the United States Government will take to interdict and disrupt human smuggling, trafficking organizations and other transnational criminal organizations transporting unaccompanied children and adults with children to the southwest border of the United States: 
Provided, That such plan shall include, but not be limited to, investigations into smuggling and trafficking methods, detailed resource and staffing requirements at each Department to combat these organizations, and how existing assets will be deployed to secure the border: 
Provided further, That such plan shall be submitted within 45 days from enactment of this Act with quarterly updates thereafter until September 30, 2015. 
IIWILDLAND FIRE MANAGEMENTDEPARTMENT OF AGRICULTUREForest serviceWildland Fire ManagementFor an additional amount for Wildland Fire Management to cover necessary expenses for wildfire suppression and emergency rehabilitation activities of the Forest Service, $615,000,000, to remain available until expended: 
Provided, That such funds shall only become available if funds previously provided for wildland fire suppression will be exhausted imminently and the Secretary of Agriculture notifies the Committees on Appropriations of the House of Representatives and the Senate in writing of the need for these additional funds: 
Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General provisions—this titleWILDFIRE DISASTER FUNDING AUTHORITY 
2101. 
(a)In GeneralSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following: 
 
(E)FLAME wildfire suppression 
(i)If a bill or joint resolution making appropriations for a fiscal year is enacted that specifies an amount for wildfire suppression operations in the Wildland Fire Management accounts at the Department of Agriculture or the Department of the Interior, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for wildfire suppression operations for that fiscal year, but shall not exceed— 
(I)for fiscal year 2015, $1,410,000,000 in additional new budget authority; 
(II)for fiscal year 2016, $1,460,000,000 in additional new budget authority; 
(III)for fiscal year 2017, $1,557,000,000 in additional new budget authority; 
(IV)for fiscal year 2018, $1,778,000,000 in additional new budget authority; 
(V)for fiscal year 2019, $2,030,000,000 in additional new budget authority; 
(VI)for fiscal year 2020, $2,319,000,000 in additional new budget authority; and 
(VII)for fiscal year 2021, $2,650,000,000 in additional new budget authority. 
(ii)As used in this subparagraph— 
(I)the term additional new budget authority means the amount provided for a fiscal year, in excess of 70 percent of the average costs for wildfire suppression operations over the previous 10 years, in an appropriation Act and specified to pay for the costs of wildfire suppression operations; and 
(II)the term wildfire suppression operations means the emergency and unpredictable aspects of wildland firefighting including support, response, and emergency stabilization activities; other emergency management activities; and funds necessary to repay any transfers needed for these costs. 
(iii)The average costs for wildfire suppression operations over the previous 10 years shall be calculated annually and reported in the President's Budget submission under section 1105(a) of title 31, United States Code, for each fiscal year.. 
(b)Disaster fundingSection 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)) is amended— 
(1)in clause (i)— 
(A)in subclause (I), by striking and and inserting plus; 
(B)in subclause (II), by striking the period and inserting ; less; and 
(C)by adding the following: 
 
(III)the additional new budget authority provided in an appropriation Act for wildfire suppression operations pursuant to subparagraph (E) for the preceding fiscal year.; and 
(2)by adding at the end the following: 
 
(v)Beginning in fiscal year 2017 and in subsequent fiscal years, the calculation of the average funding provided for disaster relief over the previous 10 years shall include for each year within that average the additional new budget authority provided in an appropriation Act for wildfire suppression operations pursuant to subparagraph (E) for the preceding fiscal year..Reporting requirements 
2102. 
(a)Supplemental appropriationsIf the Secretary of the Interior or the Secretary of Agriculture determines that supplemental appropriations are necessary for a fiscal year for wildfire suppression operations, the Secretary of the Interior or the Secretary of Agriculture, as applicable, shall promptly submit to Congress estimates for such supplemental requirements. 
(b)Accounting, reports and accountability 
(1)Accounting and reporting requirementsIn each fiscal year, the Secretary of the Interior and the Secretary of Agriculture shall account for and report on the amounts used from the additional new budget authority for wildfire suppression operations provided to the Secretary of the Interior or the Secretary of Agriculture, as applicable, in an appropriations Act pursuant to subparagraph (E)(ii) of section 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) (as amended by section 2101(b) of this Act). 
(2)Annual report 
(A)In generalNot later than 180 days after the end of each fiscal year for which additional new budget authority is used pursuant to subparagraph (E)(ii) of section 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) (as amended by section 2101(b) of this Act), the Secretary of the Interior or the Secretary of Agriculture, as applicable, shall— 
(i)prepare an annual report with respect to the additional new budget authority; 
(ii)submit to the appropriate committees of Congress the annual report prepared under clause (i); and 
(iii)make the report prepared under clause (i) available to the public. 
(B)ComponentsThe annual report prepared under subparagraph (A) shall— 
(i)document risk-based factors that influenced management decisions with respect to wildfire suppression operations; 
(ii)analyze a statistically significant sample of large fires, including an analysis for each fire of— 
(I)cost drivers; 
(II)the effectiveness of risk management techniques; 
(III)any resulting ecological or other benefits to the landscape; 
(IV)the impact of investments in wildfire suppression operations preparedness; 
(V)suggested corrective actions; and 
(VI)any other factors the Secretary of the Interior of the Interior or the Secretary of Agriculture determine to be appropriate; 
(iii)include an accounting of overall fire management and spending by the Department of the Interior or the Department of Agriculture, which is broken out by fire size, cost, regional location, and other factors; 
(iv)describe any lessons learned in the conduct of wildfire suppression operations; and 
(v)include any other elements that the Secretary of the Interior or the Secretary of Agriculture determine to be necessary. 
IIIDEPARTMENT OF DEFENSEPROCUREMENTProcurement, defense-wideFor an additional amount for Procurement, Defense-Wide, $225,000,000, to remain available until September 30, 2015, which shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats: 
Provided, That such funds shall be transferred immediately only through an exchange of letters to address emergent operations in support of Operation Protective Edge, notwithstanding section 3.1.3.2.1 of the U.S.-Israel Iron Dome Procurement Agreement: 
Provided further, That nothing in this paragraph shall be construed to apply to previously appropriated funds for the procurement of Iron Dome: 
Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
IVGeneral provision—this actAvailability of funds 
4101.Each amount designated in this Act by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress.This Act may be cited as the Emergency Supplemental Appropriations Act, 2014.  
 
